Citation Nr: 0738288	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-13 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from January 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

The veteran's PTSD is manifested as depression, irritability, 
sleep disturbances, nightmares, short-term memory problems 
and disturbances of mood and results in moderate occupational 
impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD are 
met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3. 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The RO provided the veteran with notice on his claim for 
service connection for PTSD in July 2003.  The RO 
subsequently granted service connection for PTSD.  The 
veteran has appealed the initial rating assigned for PTSD.

In June 2005, the RO provided the veteran with notice of the 
information and evidence required to substantiate a claim for 
an increased rating.  The June 2005 letter explained VA's 
duty to assist and informed the veteran what evidence VA 
would be responsible for obtaining and what evidence VA would 
assist the veteran in obtaining.  This letter also advised 
the veteran to submit any relevant evidence in his 
possession.  

In December 2006, the RO sent the veteran a letter that 
provided information concerning the assignment of disability 
ratings and effective dates for service-connected disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, VCAA notice was provided after the initial 
rating decision and therefore does not reflect compliance 
with the timing requirements set forth in Pelegrini.   

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of the claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007).  Where notice is lacking, the 
burden is on VA to show that the lack of notice was not 
prejudicial.  The Federal Circuit explained that in order to 
overcome this presumption, VA must show that the purpose of 
the notice was not frustrated, e.g., by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 14.

The Board finds that the presumption of prejudice due to the 
timing error for all four elements of VCAA notice has been 
rebutted in this case because, based on the communications 
sent by the veteran and his representative which address 
specific rating criteria, the veteran clearly has actual 
knowledge of the evidence that is required to establish a 
higher disability rating.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The relevant 
records identified by the veteran were obtained and 
associated with the claims file.  Neither the veteran nor his 
representative has stated that any additional evidence 
remains outstanding.  The veteran has been afforded several 
VA examinations.    

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing this claim.  

II.  Analysis of Claim

The veteran asserts that a higher initial rating should be 
awarded for his service-connected PTSD.  The veteran claims 
that the initial rating assigned does not accurately 
contemplate the severity of his symptoms.  The veteran states 
that his PTSD causes nightmares, sleeplessness and mood 
disturbances and that he is easily angered.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2007).

In this case, the RO has evaluated the veteran's PTSD 
pursuant to Diagnostic Code (DC) 9411, which is governed by 
the General Rating Formula for Mental Disorders (formula).  
The formula provides for a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 30 percent rating, is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

According to the GAF scale in DSM IV, a score of 31 to 40 
reflects some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood and an inability 
to work.  A score from 41 to 50 reflects serious impairment 
in social and occupation functioning including an inability 
to keep a job.  A score from 51 to 60 reflects moderate 
symptoms or moderate difficulty in social, occupation or 
school functioning.  A GAF score of 61 to 70 reflects some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  A score of 71 
to 80 reflects symptoms that are transient and expectable 
reactions to psychosocial stressors and no more than slight 
impairment in social, occupational or school functioning.

Although some of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

As noted previously, the veteran had active service from 
January 1967 to November 1968.  In June 2003, the veteran 
submitted a claim for service connection for PTSD.  At that 
time, he indicated that he had not received any treatment for 
PTSD.  Service connection was granted in December 2003 and an 
initial rating of 30 percent was assigned.  

After reviewing the record in this case, including VA 
outpatient medical records and examination reports and the 
statements submitted by the veteran, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for an initial 30 percent rating under DC 9411.
 
The veteran had a VA examination in October 2003.  It was 
noted that the veteran worked full-time and missed work 
occasionally.  He had a long history of anger and 
irritability which caused significant problems at work and at 
home.  The veteran reported a history of assaultiveness and 
frequent angry outbursts.  He reported that he beat up a co-
worker about a year prior.   The veteran complained of short-
term memory loss.  It was noted that the veteran had frequent 
feelings of sadness and prominent symptoms of anxiety, 
hypervigilance and memories of Vietnam.  He had significant 
chronic symptoms of anger and irritability.  The veteran 
denied suicidal or homicidal ideation.  The examiner noted 
that the veteran's speech was logical and goal-directed.  
Insight and judgment were fair.  The VA examiner diagnosed 
PTSD secondary to Vietnam combat.  The examiner assigned a 
GAF of 48 to 50.

A report of a June 2003 Agent Orange Registry examination 
noted the veteran's complaint of panic attacks over the 
preceding year.  He reported that he was under considerable 
emotional stress.

VA outpatient treatment records dated in January 2004 
indicate that the veteran reported feeling more depressed and 
irritable.  He reported that he had started drinking again.  
He reported suicidal ideation but denied any plan or intent.  
A VA treatment provider noted that the veteran appeared 
markedly depressed and anxious.  

VA psychiatric intake treatment notes dated in March 2004 
reflect that the veteran reported a long history of 
irritability, aggressive behavior and hostile attitude.  He 
reported road rage and chasing other drivers or getting into 
fights.  He reported that his family was afraid of him and 
his irritability.  He reported pushing or grabbing family 
members and reported that he sometimes threw things at his 
family.  He  reported a long history of flashbacks and 
nightmares, triggered by news, especially about the war in 
Iraq.  He reported  that he had hypervigilance and would 
check his back and check corners when he was out.  A VA 
psychiatrist noted that the veteran was anxious and 
irritable.  His affect was constricted in range and 
intensity.  His  cognitive functions were grossly intact.  
His judgment and insight were fair.  A GAF of 55 was 
assigned.  

At a July 2005 VA examination, the veteran again reported 
problems with hostility and aggressive driving.  He 
complained of nightmares.  He reported that he was sad and 
felt depressed most of the time.  He reported that he had 
difficulty concentrating.  He reported that he would become 
extremely irritable when viewing news reports on the war in 
Iraq that reminded him of his service time in Vietnam.  He 
had heightened psychological arousal and tried to avoid 
thoughts about Vietnam.  The veteran reported that his 
medications had been beneficial in calming him and decreasing 
his nightmares.  He reported difficulty with his short-term 
memory.  The veteran reported working approximately 70 to 75 
hours a week.  A VA psychiatrist noted that the veteran's 
thought process was linear, logical and goal directed.  There 
were no delusions, hallucinations or paranoid ideation.  
There was no suicidal ideation, plans or intent.  The 
examiner assessed a GAF of 55.

In this case, the Board finds that the evidence supports an 
initial rating of 50 percent and no higher.  Throughout the 
appeal period, VA physicians have noted that the veteran has 
depression, short-term memory difficulties and impaired 
concentration.  It has been noted that the veteran 
experiences chronic problems with irritability and anger and 
reports that these problems affect his relationships with his 
family and with co-workers.  GAF scores assigned during this 
period have ranged from 40 to 55.  The record reflects that 
the veteran has maintained full-time employment as a bus 
driver during this time period.  The Board finds that these 
manifestations most nearly approximate the criteria for a 50 
percent rating under DC 9411.  A higher rating is not 
warranted unless the evidence demonstrates severe 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with period of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.   




ORDER

An initial 50 percent evaluation for PTSD is granted, subject 
to regulations governing the payment of monetary benefits.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


